Case 1:15-cr-00004-EGS Document 18 Filed 07/18/19 Page 1of1

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA FILE D
JUL 18 2019
UNITED STATES OF AMERICA, : con resist § Bakrptey
Plaintiff,
V. Case Number: 15-CR-004-01
ISMAEL ENRIQUE PENALOZA,
Defendant.

 

ORDER FOR AUTHORIZATION OF EXPERT SERVICES
(Translation/Interpreter Services)

This matter is before the court on a Motion filed by ISMAEL ENRIQUE PENALOZA,
through court appointed counsel. He is requesting advance authorization of payment of services,
pursuant to the Criminal Justice Act 18 USC §3006A for translation of a plea agreement by an
official court appointed translator/interpreter. Counsel has represented that Mr. Penaloza does
not speak English and that a translation of these documents will cost less than two thousand
dollars ($2,000.00), but more than the eight-hundred dollar ($800.00) statutory cap.

IT APPEARS TO THE COURT, that GOOD CAUSE has been shown for the relief requested
and that the estimated cost is reasonable. WHEREFORE, IT 1S ORDERED that the Motion is

hereby GRANTED and that compensation for translation services reta e plea agreement is

 
  
 
 

approved up to and no more than two tho 2,000.00)

0

me
\chited States District Judge

  

 

Date: Te M9
